Opinion by
Mr. Chief Justice Bell,
Albert A. Glover took an appeal on March 20, 1967 from the Order of the lower Court dated December 27, 1966, dismissing him from his position as a school teacher employed by the School District of Norristown. This was error. The proper procedure was to file a petition for certiorari under Supreme Court Rule 68-1/2 within thirty days from the date of the Order sought to be reviewed. No petition was filed within the 30-day time limit. Thereafter, on May 23, 1968, a petition on Glover’s behalf for the allowance of an appeal nunc pro tunc under Rule 68-1/2 was filed. We find no justification for this delay and no merit in this petition. Rape Appeal, 430 Pa. 87, 242 A. 2d 222.
Petition denied, and appeal quashed.
Mr. Justice Roberts agrees that the appeal should be quashed, but believes that it is unnecessary for the Court to express any view as to the merits of the petition under Rule 68-1/2 since that petition was untimely filed.